                                                                           FILED IN THE
 1                         UNITED STATES DISTRICT COURT                U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


                        EASTERN DISTRICT OF WASHINGTON
 2                                                                Apr 19, 2019
                                                                      SEAN F. MCAVOY, CLERK

 3   BLOCKTREE PROPERTIES, LLC, a
     Washington limited liability company;        NO: 2:18-CV-390-RMP
 4   CORSAIR INVESTMENTS, WA,
     LLC, a Washington limited liability
 5   company; CYTLINE, LLC, a Delaware            ORDER OF DISMISSAL OF TELCO
     limited liability company; 509 MINE,         214 WHOLESALE SOFTWARE INC
 6   LLC, a Washington limited liability          ONLY
     company; MIM INVESTORS, LLC, a
 7   Washington limited liability company;
     MINERS UNITED, LLC, a
 8   Washington limited liability company;
     TELCO 214 WHOLESALE
 9   SOFTWARE, INC, a Washington
     corporation; MARK VARGAS, an
10   individual; WEHASH
     TECHNOLOGY, LLP, a Washington
11   limited liability company;

12                             Plaintiff,
           v.
13
     PUBLIC UTILITY DISTRICT NO. 2
14   OF GRANT COUNTY
     WASHINGTON, a Washington
15   municipal corporation; TERRY
     BREWER, individually and in his
16   official capacity; BOB BERND,
     individually and in his official capacity;
17   DALE WALKER, individually and in
     his official capacity; TOM FLINT,
18   individually and in his official capacity;
     LARRY SCHAAPMAN, individually
19   and in his official capacity; DOES 1-10,
     managers and employees of Grant PUD,
20   individually and in their official
     capacities,
21
                        Defendants.
     ORDER OF DISMISSAL OF TELCO 214 WHOLESALE SOFTWARE INC
     ONLY ~ 1
 1         BEFORE THE COURT is Plaintiffs’ Stipulated Motion to Dismiss Plaintiff

 2   Telco 214 Wholesale Software, Inc., ECF No. 60. Having reviewed the motion and

 3   the record, the Court finds good cause to grant dismissal. Accordingly, IT IS

 4   HEREBY ORDERED:

 5         1. Plaintiffs’ Stipulated Motion to Dismiss Plaintiff Telco 214 Wholesale

 6            Software, Inc., ECF No. 60, is GRANTED.

 7         2. Plaintiff Telco 214 Wholesale Software, only, is dismissed from the

 8            above-captioned action with prejudice to refiling its claims, and without an

 9            award of attorneys’ fees or costs to any party.

10         3. The action remains pending as to all other parties and claims.

11         IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order, enter judgment of dismissal with prejudice, terminate Telco 214 Wholesale

13   Software, Inc., as a party, and provide copies of this Order to counsel.

14         DATED April 19, 2019.

15

16                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
17                                              United States District Judge

18

19

20

21

     ORDER OF DISMISSAL OF TELCO 214 WHOLESALE SOFTWARE INC
     ONLY ~ 2
